DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 12 and 16 are canceled; claims 1, 3-11, 13-15 and 17-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9-11, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2017/0202023 in view of Nory et al., US 2018/0076942.    
Claim 1, Zhou discloses a method, comprising: 
receiving, at a wireless access point (AP) from a wireless station (STA), a buffer status report (BSR) ([0070] the STA 106 may send an indicator to explicitly inform the AP 104 the STA 106's EDCA selection decision, the indicator can be the STA 106's buffer status report); 
identifying, at the AP based on the BSR, a scheduling mode ([0071] the AP 104 may only send the STA 106 the EDCA IE designated for the first subset of STAs (e.g., scheduled mode STAs) or the second subset of STAs (e.g., legacy mode STAs) in certain frame types (e.g., not send both). In some aspects, the AP 104 may only send the EDCA IE for scheduled mode STAs in probe/association responses or action frames to implicitly inform the STA 106 to use scheduled mode EDCA parameters), comprising: 
parsing an identifier in the BSR ([0070] the indicator can be the STA 106's buffer status report, implying it wants to use scheduled mode EDCA parameters. In other aspects, the indicator may also specify additional conditions to use the selected EDCA parameters (e.g., only use for certain TIDs)), 
scheduling, at the AP, an uplink parameter for the STA, based on the identified scheduling mode ([0066] EDCA selection decision maker (DM) could be the STA 106 or AP 104, which will decide if the STA 106 should use scheduled or legacy mode EDCA parameters. The DM may decide to use scheduled mode EDCA parameters for the STA 106 based on a number of criterion option), wherein the uplink parameter relates to at least one of: (i) an uplink transmission for the STA ([0066] the DM decides to use scheduled mode EDCA parameters if both the AP 104 and STA 106 have the capability to perform certain types of scheduled UL transmission, e.g. UL MU-MIMO, UL OFDMA) or (ii) a buffer status poll for the STA; and 
transmitting, from the AP to the STA, an allocation relating to the scheduled uplink parameter for the STA ([0075] the STA 106 receives trigger frame scheduling for its UL transmission. The trigger frame could be a trigger frame that triggers UL OFDMA random access).  
Although Zhou does not explicitly disclose,
reflecting data accumulated at the STA for uplink to the AP,
under which the data was accumulated at the STA,
to determine whether the data was previously accumulated, prior to transmission of the BSR, at the STA under: (i) a random access (RA) scheduling mode or (ii) a scheduled access (SA) scheduling mode. 
However, by the teaching in para [0066] the DM decides to use scheduled mode EDCA parameters if both the AP 104 and STA 106 have the capability to perform certain types of scheduled UL transmission, e.g. UL MU-MIMO, UL OFDMA, Zhou implies reflecting data accumulated at the STA for uplink to the AP, under which the data was accumulated at the STA as a trigger to send a BSR to the AP.
Further, as Nory discloses reflecting data accumulated at the STA for uplink to the AP ([0036] BSR can include additional bit(s) indicating presence of critical or low latency data in UE buffer),
under which the data was accumulated at the STA ([0036] BSR can include additional bit(s) indicating presence of critical or low latency data in UE buffer based on which the network can send an UL grant scheduling sTTI resources),
to determine whether the data was previously accumulated, prior to transmission of the BSR ([0036] BSR can include additional bit(s) indicating presence of critical or low latency data in UE buffer based on which the network can send an UL grant scheduling sTTI resources), at the STA under: (i) a random access (RA) scheduling mode or (ii) a scheduled access (SA) scheduling mode ([0036] BSR can include additional bit(s) indicating presence of critical or low latency data in UE buffer based on which the network can send an UL grant scheduling sTTI resources). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zhou invention with Nory invention to include the claimed limitation(s) so as to allow the terminal to indicate an uplink data amount in the buffer in the buffer status report in order for the network allocate uplink grant to the terminal for uplink data to the network. 
Claim 3, Zhou as modified discloses the method of claim 1, wherein the scheduling mode comprises the RA mode (Zhou [0075] The trigger frame could be a trigger frame that triggers UL OFDMA random access). 
Claim 5, Zhou as modified discloses the method of claim 1, wherein the scheduling mode comprises the SA mode (Nory [0036] BSR can include additional bit(s) indicating presence of critical or low latency data in UE buffer based on which the network can send an UL grant scheduling sTTI resources).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zhou invention with Nory invention to include the claimed limitation(s) so as to allow the network to control the access operation with scheduled access for uplink transmission to the network.  
Claim 9, Zhou as modified discloses the method of claim 1, wherein the AP and the STA communicate using 802.11 ax (Zhou [0014] the high-efficiency 802.11 protocol may comprise the IEEE 802.11ax protocol).   
Claim 10, Zhou as modified discloses the method of claim 1, wherein scheduling, at the AP, the uplink parameter for the STA based on the identified scheduling mode comprises allocating a plurality of resource units for orthogonal frequency-division multiple access (OFDMA) transmission from the STA to the AP (Zhou [0075] The trigger frame could be a trigger frame that triggers UL OFDMA random access).  
Claim 11, see claim 1 for the rejection, Zhou discloses a computer program product, comprising: 
a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation, the operation comprising: 
receiving, at a wireless access point (AP) from a wireless station (STA), a buffer status report (BSR) reflecting data accumulated at the STA for uplink to the AP; 
identifying, at the AP based on the BSR, a scheduling mode under which the data was accumulated at the STA, comprising:     
parsing an identifier in the BSR to determine whether the data was previously accumulated, prior to transmission of the BSR, at the STA under: (i) a random access (RA) scheduling mode or (ii) a scheduled access (SA) scheduling mode;  
scheduling, at the AP, an uplink parameter for the STA, based on the identified scheduling mode, wherein the uplink parameter relates to at least one of: (i) an uplink transmission for the STA or (ii) a buffer status poll for the STA ; and 
transmitting, from the AP to the STA, an allocation relating to the scheduled uplink parameter for the STA.  
Claim 15, see claim 1 for the rejection, Zhou discloses the wireless access point (AP), comprising: 
a processor; and
 a memory storing a program, which, when executed on the processor, performs an operation, the operation comprising: 
receiving, from a wireless station (STA), a buffer status report (BSR) reflecting data accumulated at the STA for uplink to the AP; 
identifying, based on the BSR, a scheduling mode under which the data was accumulated at the STA, comprising:
parsing an identifier in the BSR to determine whether the data was previously accumulated, prior to transmission of the BSR, at the STA under: (i) a random access (RA) scheduling mode or (ii) a scheduled access (SA) scheduling mode;   
scheduling, at the AP, an uplink parameter for the STA, based on the identified scheduling mode, wherein the uplink parameter relates to at least one of: (i) an uplink transmission for the STA or (ii) a buffer status poll for the STA; and 
transmitting, to the STA, an allocation relating to the scheduled uplink parameter for the STA.  
Claim 19, see claim 9 for the rejection, Zhou as modified discloses the AP of claim 15, wherein the AP and the STA communicate using 802.11ax.  
Claim 20, Zhou as modified discloses the AP of claim 15, wherein scheduling the uplink parameter for the STA based on the identified scheduling mode comprises allocating a plurality of resource units for orthogonal frequency-division multiple access (OFDMA) transmission from the STA to the AP (Zhou [0041] transmitting an uplink (UL) signal or packet 110 from multiple STAs 106 to the AP 104 or other device. In some embodiments, the UL signal 110 may be transmitted using multi-user MIMO (MU-MIMO). In some embodiments, the UL signal 110 may be transmitted UL-OFDMA). 
Claim(s) 4, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2017/0202023 and Nory et al., US 2018/0076942 in view of Cherian et al., US 2019/0037595. 
Claim 4, Zhou as modified discloses the method of claim 3, wherein the scheduling, at the AP, the uplink parameter for the STA is further based on determining that the scheduling mode comprises an RA mode (Zhou [0075] The trigger frame could be a trigger frame that triggers UL OFDMA random access) 
but Zhou and Nory invention does not explicitly disclose, 
and the BSR comprises a solicited BSR. 
However, as Cherian discloses and the BSR comprises a solicited BSR ([0080] The AP may also send frequent TFs during the TWT-SP to solicit BSR from the STAs). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zhou and Nory invention with Cherian invention to include the claimed limitation(s) so as to allow the network to send request to the terminal for reporting buffer status in order for the network to schedule uplink transmission to the network. 
Claim 13, see claim 4 for the rejection, Zhou as modified discloses the computer program product of claim 11, wherein the scheduling, at the AP, the uplink parameter for the STA is further based on determining that the scheduling mode comprises the RA mode and the BSR comprises a solicited BSR.  
Claim 17, see claim 4 for the rejection, Zhou as modified discloses the AP of claim 15, wherein the scheduling the uplink parameter for the STA is further based on determining that the scheduling mode comprises the RA mode and the BSR comprises a solicited BSR.  
Claim(s) 6-7, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2017/0202023 and Nory et al., US 2018/0076942 in view of Shirali et al., US 2017/0332385. 
Claim 6, Zhou as modified discloses the method of claim 5, wherein the scheduling, at the AP, the uplink parameter for the STA is further based on determining that the scheduling mode comprises an SA mode (Nory [0036] BSR can include additional bit(s) indicating presence of critical or low latency data in UE buffer based on which the network can send an UL grant scheduling sTTI resources)  
but Zhou and Nory invention does not explicitly disclose,
and the BSR comprises an unsolicited BSR.  
However, as Shirali discloses and the BSR comprises an unsolicited BSR ([0134] the HE STA may implicitly deliver BSRs in the QoS Control field or in the BSR A-Control field of any frame transmitted to the AP, for example, as an unsolicited BSR).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zhou and Nory invention with Shirali invention to include the claimed limitation(s) so as to allow the station to send an unsolicited BSR for uplink transmission to the network as required by the amount of uplink data in the station buffer.  
Claim 7, Zhou as modified discloses the method of claim 6, wherein the scheduling, at the AP, the uplink parameter for the STA is further based on determining that the unsolicited BSR  is transmitted under an SA mode (Zhou [0070] In other aspects, the indicator may also specify additional conditions to use the selected EDCA parameters (e.g., only use for certain TIDs, info types (e.g. buffer status report)).    
Claim 14, see claim 6 for the rejection, Zhou as modified discloses the computer program product of claim 11, wherein the scheduling, at the AP, the uplink parameter for the STA is further based on determining that the scheduling mode comprises the SA mode and the BSR comprises an unsolicited BSR.  
Claim 18, see claim 6 for the rejection, Zhou as modified discloses the AP of claim 15, wherein the scheduling the uplink parameter for the STA is further based on determining that the scheduling mode comprises the SA mode and the BSR comprises an unsolicited BSR.   
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2017/0202023, Nory et al., US 2018/0076942 and Shirali et al., US 2017/0332385 in view of Martin et al., US 2018/0324823. 
Claim 8, Zhou as modified discloses the method of claim 6, 
but Zhou, Nory and Shirali invention does not explicitly disclose, 
wherein the scheduling, at the AP, the uplink parameter for the STA is further based on determining that the unsolicited BSR is transmitted under an RA mode.  
However, as Martin discloses wherein the scheduling, at the AP, the uplink parameter for the STA is further based on determining that the unsolicited BSR is transmitted under an RA mode ([0103] UE sends a scheduling request to the eNB, either by D-SR or by transmitting a Random Access message followed by transmitting a proximity-based services buffer status report message. Based on the proximity services buffer status report, the eNB can determine that the UE has data for a proximity based services Direct Communication transmission and estimate the resources needed for transmission).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zhou, Nory and Shirali invention with Martin invention to include the claimed limitation(s) so as to allow the UE to send a random access message and to send an unsolicited BSR in order for the network to assign resources needed for the transmission.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647